DETAILED ACTION
03/03/22 - Applicant election.
11/04/21 - Lack of Unity requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on 3/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4: Recites "preferably", which makes it unclear if the narrower preferable limitations are required or not by the claim.  A broad range or limitation together with a narrow 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 4,702,256).

    PNG
    media_image1.png
    209
    320
    media_image1.png
    Greyscale

conventionally known prior art alligator clips), characterized by said protuberances comprising electrical conductive protuberances having sharpened elements so as to pierce the electrical conductive portion of the electrode and to engage themselves inside said electrical conductive portion (Col. 1, lines 48-63: alligator clips pierce the thin conductive foil).
Regarding claim 2, Robinson discloses the electrical conductive portion of the electrode is covered by an electrical insulating stratum (Col. 1, lines 30-40: paper backing), said sharpened elements being configured to pierce said insulating stratum for engaging themselves inside the electrical conductive portion of the electrode (Col. 1, lines 48-63: alligator clips pierce the paper-backed conductive foil from both sides).
Regarding claim 3, Robinson discloses the same invention as claimed, including a connector assembly for electrically connecting an electrode to a monitoring/stimulating device (Figure 1: connector and lead at 52 for example; Col. 1, lines 42-47) comprising electrical conductive protuberances having sharpened elements so as to pierce the electrical conductive portion or insulating stratum of an electrode and to engage themselves inside the electrical conductive portion conventionally known alligator clips pierce the paper-backed conductive foil).
Regarding claims 4-6, the conventionally known alligator clips of Robinson include portions configured to take configurations in response to external forces as recited (Col. 1, lines 42-47: spring-actuated jaws open and close).
Allowable Subject Matter
Claims 7-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christensson (US 5,624,281) shows protuberances piercing a conventional tab electrode.
Gonser (US 3,868,165) shows protuberances piercing an electrode strip.
Bare (US 4,126,126) shows protuberances piercing an insulated backing into a conductive gel matrix.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792